FILED
                            NOT FOR PUBLICATION                              SEP 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50303

               Plaintiff - Appellee,             D.C. No. 3:09-cr-03844-JAH

  v.
                                                 MEMORANDUM *
RODOLFO DUARTE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Southern District of California
                     John A. Houston, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Rodolfo Duarte appeals from his jury-trial conviction and 12-month

sentence for importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960;

and for possession of marijuana with intent to distribute, in violation of 21 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), Duarte’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided Duarte the opportunity to file

a pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    10-50303